Citation Nr: 0638195	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether termination of non-service-connected death pension 
benefits was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1948.  He died in April 2001; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In connection with her appeal the appellant testified at a 
videoconference hearing in July 2006 before the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2006).  A transcript of the hearing is associated 
with the claims files.

The Board notes that in a decision dated in January 2005, the 
RO denied the appellant's claim of entitlement to Dependency 
and Indemnity Compensation (DIC) benefits under 38 U.S.C. 
§ 1318.  The appellant did not file a timely appeal of that 
decision and the period for appeal has since expired.  
However, in July 2006, the appellant's representative filed a 
VA Form 21-4138 indicating that the appellant was seeking 
entitlement to DIC benefits under 38 U.S.C. § 1311.  That 
issue has not been adjudicated by the agency of original 
jurisdiction and is accordingly referred to it for 
appropriate action.



FINDING OF FACT

The appellant's countable income exceeds the maximum annual 
income for improved death pension benefits for a surviving 
spouse.


CONCLUSION OF LAW

The appellant's entitlement to improved pension benefits were 
properly terminated.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 
38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking reinstatement of non-service-
connected death pension benefits, which were terminated due 
to excessive income.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claim is not subject to 
the provisions of the VCAA.  


Analysis

Pursuant to her claim for VA Death Pension benefits, in 
January 2003, the appellant filed an "Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children)" (VA Form 21-0518-1) [hereinafter an EVR].  She 
reported that she received $671 in U.S. Civil Service 
retirement benefits per month commencing January 1, 2002.  In 
response to the RO's request for verification, the U.S. 
Office of Personnel Management (OPM) sent a statement dated 
in June 2003 indicating that the commencement date for the 
appellant's annuity payments was April 11, 2001.  This 
created an overpayment, which has since been waived.  
However, the income reported by the appellant for 2002 
exceeded the income limit.  

Also in June 2003, the RO proposed to terminate the 
appellant's pension and offered her an opportunity to 
respond.  In August 2003, the appellant was notified that her 
VA pension was terminated as of July 1, 2001, as her total 
countable income of $8,052.00 exceeded the income limit of 
$6,497.00.  The appellant appealed that determination.

The law provides that a surviving spouse of a veteran who 
meets the wartime service requirements will be paid the 
maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.273.  Payments of any kind from any source (for 
example, life insurance proceeds) shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. § 3.271 (2006).  
Civil Service retirement benefits are not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  

Any amounts paid by an appellant for the veteran's just debts 
and expenses of last illness and burial are to be deducted 
from her countable income during the applicable period.  See 
38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.272(h).  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  

The maximum pension rate is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 
3.21(2006).  Effective December 1, 2001, the maximum pension 
rate for an otherwise eligible claimant, without dependent 
child, was $6,407.  Effective December 1, 2002, the maximum 
rate was $6,497.  

The Board finds that the RO properly included Civil Service 
retirement benefits in determining the appellant's countable 
income.  38 C.F.R. § 3.272(h).  The appellant provided no 
indication that she had deductible medical expenses for the 
period in question.  Thus, her countable income for 2002 came 
to $8,052.00.  Her countable income clearly exceeded the 
income limit noted above.  Therefore, the Board must find 
that the appellant's countable income exceeds the maximum 
annual income for improved death pension benefits for a 
surviving spouse without a child; and the benefit was 
properly terminated.  Moreover, there is no indication that 
the appellant's countable income has since decreased below 
the maximum pension rate.  

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, given her 
income, the Board finds that the RO was correct in concluding 
that the appellant's income was high enough to preclude her 
from receiving death pension benefits.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the appellant's non-service-
connected death pension benefits were properly terminated, 
the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


